  Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 1 of 28




                                                  THE HONORABLE JAMES L. ROBART




                           UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF WASHINGTON


 BRETT CALDWELL, an individual,              Case No. 2:17-cv-01741-JLR

                              Plaintiff,     1. MEMORANDUM OF
                                             POINTS AND AUTHORITIES IN
           v.                                OPPOSITION TO MOTION FOR
                                             SUMMARY JUDGMENT; AND
THE BOEING COMPANY, a
Delaware Corporation and DOES 1-             2. DECLARATIONS OF
10;                                          BRENT CALDWELL AND
                                             STEVEN H. HANEY IN
                          Defendants.        SUPPORT THEREOF
                                             ORAL ARGUMENT
                                             REQUESTED
                                              Noting Date:         February 15, 2019
                                              Trial Date:
    TO THIS HONORABLE COURT, THE PARTIES, AND THEIR COUNSEL OF
RECORD:

      Plaintiff Brett Caldwell ("Plaintiff') hereby opposes the motion for Summary

Judgement filed by Defendant the Boeing Company ("Defendant").

                                                  HANEY & YOUNG, LLP

                                                 1s/Steven H. Haney

                                                  Attorney for Plaintiff (admitted pro hac vice)
                                                  1055 w. 7TH Street, Suite 1950
                                                  Los Angeles, CA 90017
                                                  (213) 228-6500
                                                  shaney@haneyyoung. corn
            Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 2 of 28



 1   MEMORANDUM OF POINTS AND AUTHORITIES                                                 I
 2   I.    INTRODUCTION                                                                   1
 3         A.    Introductory Statement                                                   1
 4         B.    Individuals Whose Testimony is Cited Herein                              1
 5   II.   STATEMENT OF DISPUTED FACTS                                                    2
 6   III. ARGUMENT                                                                       13
 7         A.    Summary Judgment Standard                                               13
 8         B.    Summary Adjudication Should be Denied as to Caldwell's Race
 9               Discrimination Claim                                                    13
10               1.     Plaintiff Can Establish A Prima Facie Case Of Discrimination 15
11                      a.     Plaintiff is in a Protected Class                         16
12                      b.     Plaintiff Produced Evidence He
13                             Performed Competently                                     16
14                      c.     Circumstantial Evidence Can Demonstrate
15                             Discriminatory Motive                                     16
16               i.    Non-African Americans Treated More Favorably                      16
17               ii.    Similarly Situated Personnel Not Treated the Same as Plaintiff   17
18
                        d.     Plaintiff Suffered an Adverse Employment Action           18
19
                 2.     The Burden Shifts Bact to Boeing to Demonstrate
20
                       Non-Discriminatory Reason                                         18
21
                3.     Plaintiff Can Demonstrate Significant Evidence of Pretext         18
22
                1.     Statute of Limitations - Race Discrimination                      20
23
                2.     Caldwell Was Subject to Adverse Action - Race Discrimination      22
24
                3.     Can Show That Adverse Actions Were Taken Against Him Because of
25
                       Race - Race Discrimination                                        22
26

27

28                                               i
                Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 3 of 28



 1                  4.   Boeing Did Not Act with Legitimate, Nondiscriminatory Reasons. Caldwell
 2                       has Established Pretext. - Race Discrimination                     23
 3         C.      Caldwell Has Shown Racial Harassment                                     23
 4 IV. CONCLUSION                                                                           24
 5

 6
     TABLE OF AUTHORITIES
 7
     Board of Trustees of Keene State College v. Sweeney (1978) 439 U.S. 24, 24              18
 8
     Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 1999).                         22
 9
     Damon v. Fleming Supermarkets of Florida, Inc. (11th Cir. 1999) 196 F.3d 1354,
10 1363
                                                                                             19
11 EEOC v. Ethan Allen, Inc. (2d Cir. 1994) 44 F.3d 116, 120
                                                                                             19
12
     Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1221 (9th Cir. 1998                         14
13
   Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 126 L. Ed. 2d 295,
14 114 S. Ct. 367 (1993).                                                                    21

15 Hawn v. Executive Jet Mgmt. (9th Cir. 2010) 615 F.3d 1151, 1157-1158                      19

16 McDonald v. Santa Fe Trail Transp. Co. (1976) 427 U.S. 273, 280                          17

17 McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973                          14, 15, 19

18 National Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 112 S. Ct. 2061
   (2002).                                                                  20, 21, 22
19
   O'Regan v. Arbitration Forums, Inc. (7th Cir. 2001) 246 F.3d 975, 983            19
20
   Reeves v. Sanderson Plumbing Products, Inc. (2000) 530 U.S. 133, 143             18
21
   Roby v. Mckesson Corp. (2009) 47 Cal. 4th 686                                    15
22
   Shinde v. Coffman Eng'rs, Inc., 584 F. App'x 398 (9th Cir. 2014)                 23
23
   Strong v. Merrill Lynch, 470 F. App'x 672, 673 (9th Cir. 2012).                  23
24
   Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981) .. 14, 15, 18
25

26

27

28                                                ii
             Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 4 of 28



 1
     STATUTES
 2
     Title VII of the Civil Rights Act,                                       13, 20
 3
     42 U.S.C. § 2000e-5(e)(1).                                                  21
 4
 5
 6
     OTHER AUTHORITIES
 7
   1 B. Lindemann & P. Grossman, Employment
 8 Discrimination Law 348-349 (3d ed. 1996)                                     20
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         iii
       Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 5 of 28


 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2   I. INTRODUCTION
 3         A.     Introductory Statement
 4         Plaintiff, Brett Caldwell ("Caldwell" or "Plaintiff') is a 36 year-old, highly
 5   educated, African American male, military veteran who suffered intense racial
 6   harassment and racially motivated adverse employment actions during his tenure
 7   with Boeing and was ultimately terminated because of his race, for the exact same
 8   conduct participated in by all Boeing employees at the Everett facility, and which
 9   did not violate any of Boeing's rules, yet one of the very, very few African-
10   American employees was terminated while none of the non-African American
11   Einployees received any discipline whatsoever.
12         B.     Individuals Whose Testimony is Cited Herein
13                1.    Dean Bogardus
14         Dean Bogardus ("Bogardus") is a Boeing manager, Plaintiff's supervisor from
15   2015 through Plaintiff's termination, has been employed with Boeing since 2011 at
16   its Everett, Washington facility. (Deposition of Dean Bogardus, Corporate Designee
17   "Bogardus Corp. Depo." 12:1-17). Bogardus testified twice, once in his individual
18   capacity and once as Boeing's Corporate Designee as Person Most Knowledgeable.
19                2.    Brian J. Nino
20         Brian J. Nino is a former of co-worker of Plaintiff's in the same department at
21   Boeing, at which time he personally witnessed the occurrences to which he testifies.
22   (Deposition of Brian J. Nino "Nino Depo." 7:16-21).
23                3.    Larry Nguyen
24         Larry Nguyen is a CTLM Operator and formerly a composite fabricator at
25   Boeing, who worked with Plaintiff at both the Fredericksburg and Everett facilities,
26   And, for a time, occupied the next cubicle to that of Plaintiff. (Deposition of Larry
27   Nguyen "Nguyen Depo." 17:1-3; 17:21-18:9; 18:15-17; 19:16-19; 21:16-22:22;
28   23:13-24:10; 25:11-24).

           PLAINTIFF'S OPPOSITION TO DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                            -1-
       Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 6 of 28


 1                   4.     Booker T. Washington
 2             Booker T. Washington is a former co-worker of Plaintiff's at Boeing.
 3   (Deposition of Booker T. Washington "Washington Depo." 21:3-22:2).
 4                   5.     Logan Schimon
 5             Logan Schimon is a former co-worker of Plaintiff at Boeing. (Deposition of
 6   Logan Schimon "Schimon Depo." 10:10-20; 11:3-19).
 7                   6.     Thomas Hammond
 8             Thomas Hammond was Plaintiff's lead at Boeing from 2016, on at the Everett
 9   facility. (Deposition of Thomas Hammond "Hammond Depo." 9:20-10:16; 10:21-
10   11 :4).
11                   7.     Derrick Yann
12             Derrick Yann was a co-worker of Plaintiff, who has worked for Boeing since
13   2012, as a Quality Assurance Inspector, and who worked with Plaintiff at the Everett
14   Facility. (Deposition of Derrick Yann "Yann Depo." 11:25-12:4; 12:13-13:14).
15                   8.     Plaintiff, Brett Caldwell
16             Plaintiff, who is described in detail, hereinbelow, testifies via declaration in
17   support of this opposition.
18   II. STATEMENT OF DISPUTED FACTS
19             Plaintiff Brett Caldwell ("Plaintiff' or "Caldwell") is a 36 years old African
20   American male. Caldwell tends to stand out from many of his peers because, among
21   other things, he is 6'8" tall. (Declaration of Brett Caldwell ("Caldwell Decl.") ¶ 2).
22   Before Boeing, Caldwell served eight years in the United States Navy, including
23   four years in active duty and four years in active reserves during which he was
24   included in combat for our country. Caldwell Decl. ¶ 2. Caldwell ultimately
25   received an Honorable discharge. Caldwell Decl. ¶ 2. Caldwell has a Bachelor's of
26   Science degree in Molecular Cell Biology from University of Hawaii. He has never
27   been a party of a lawsuit before this case. Caldwell Decl. ¶ 2. His manager at
28   Boeing, Dean Bogardus, described Caldwell as a "good worker" who was so skilled

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                          2-
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 7 of 28



 1   that he trained other Boeing employees (Bogardus, individual depo, page 7:13-25;
2    see also Nguyen, 39:5-10 and Hammond, p. 10:21-11:4, who was Caldwell's "Lead"
 3   but admitted Caldwell was more proficient at running the relevant machine than he
 4   was).
 5           Caldwell began working for Boeing on January 13, 2013, as a Composite
 6   Fabricator. (Caldwell Decl. ¶ 3) He initially worked at Boeing's location in
 7   Frederickson, Washington. (Caldwell Decl. ¶ 3) He worked in that position until he
 8   was promoted from a Level 4 to a level 6 with a new job entitled CTLM Operator,
 9   which later changed to AFP Operator although CTLM Operators and AFP Operators
10   perform the same function. (Caldwell Decl. ¶ 3) He worked at Frederickson through
11   approximately November, 2015, at which time HE left for an opportunity and to get
12   away from the toxic work environment to work at Boeing's 777X program in
13   Everett, Washington. (Caldwell Decl. ¶ 3) While in retrospect he was naive, and
14   believed the change of venue might improve the racial harassment and
15   discrimination he suffered at Frederickson. (Caldwell Decl. ¶ 3) Unfortunately,
16   Caldwell was wrong. (Caldwell Decl. ¶ 3) The racially discriminatory and harassing
17   conduct against him continued. (Caldwell Decl. ¶ 3); (Washington Depo.68:9-69:2).
18           While at the Boeing location in Frederickson, Caldwell suffered continuous,
19   almost daily racial harassment and discrimination due to his race. (Caldwell Decl. ¶
20   4; Nino Depo. 42:22-46:4; 46:9-23; 48:8-11; 48:23-49:7; 49:22-50:12; 62:12-25;
21   63:1-18); (Deposition of Booker T. Washington "Washington Depo." 48:19-50:12;
22   54:16-55:3; 68:9-69:2); (Nguyen Depo. 26:12-18); (Schimon Depo. 27:9-28:1; 28:4-
23   7); That conduct included, for example:
24           a.    In, or around March, 2015, a Caucasian female manager named Colleen
25   Peterson acting surprised and making a big deal out of the fact that Caldwell was
26   doing calculus work, with the implication being that an African American male
27   would not be smart enough to do calculus. Colleen never acted surprised when
28   Boeing's Caucasian employees did their calculus work. (Caldwell Decl. ¶ 4).

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         -3-
       Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 8 of 28


 1          b.     In, or around, August, 2014, Boeing falsely accused Caldwell (by third
 2   shift Caucasian team leader Jeff) of putting razorblades under other people's work
 3   orders to cause them harm — an accusation that was never made to any Caucasian
 4   Boeing employees (Caldwell Decl. 114). Jeff also falsely accused Caldwell of going
 5   too deep into the piles (of component parts) for parts he was not even working on.
 6   (Caldwell Decl. ¶ 4).
 7          c.     In, or around, January, 2015, Colleen Peterson also falsely chastised
 8   Caldwell for improperly throwing away fiberglass due to Jeff's false accusations.
 9   (Caldwell Decl. ¶ 4). During Colleen's rant, she made fun of how little Caldwell
10   was paid at Boeing; it was later proven that a Caucasian male employee had thrown
11   away the fiberglass. (Caldwell Decl. ¶ 4). When the true culprit was found,
12   Caldwell received no apology for being falsely accused. Colleen did ask Caldwell if
13   he thought the accusation against me was racially motivated, to which he replied,
14   "Absolutely." (Caldwell Decl. ¶ 4).
15          d.     While at Frederickson, in, or around, May, 2014, a Caucasian male
16   Boeing employee with a pickup truck that had a Confederate flag flying on his
17   vehicle on display went out of his way to park right next to Caldwell's vehicle at
18   work each day. (Caldwell Decl. ¶ 4). This upset Caldwell very much. The Boeing
19   employee was obviously racially taunting Caldwell. (Caldwell Decl. ¶ 4). A
20   different Caucasian Boeing employee wore Confederate flag memorabilia to work at
21   Everett around October, 2016. Even after Caldwell complained to Boeing
22   management, the individual moved the Confederate flag so it was no longer flapping
23   in the wind, but instead rolled it up on his roll but on his truck so it was still visible.
24   (Caldwell Decl., ¶ 4(d); see also photo of Confederate flag, Haney Decl., ¶ 3,
25   Exhibit 2 (h)).
26          Even more troubling was the conduct of Ron Jarvis, a Caucasian Boeing
27   manager who would talk to Caldwell in a faux black voice and, among other things,
28   call Caldwell a "Nigga", "Slick", "Homeboy", and say things like "Yo, yo, yo, yo,

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         -4-
       Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 9 of 28



 1   yo" to Caldwell in his black accented voice. (Caldwell Decl. ¶ 5). Having a
 2   Caucasian manager calling Caldwell his "Nigga" was shocking and deeply
 3   disturbing to Caldwell. This took place continuously from February, 2013 until
 4   Jarvis left in the Fall of 2015. (Caldwell Decl. ¶ 5); (Deposition of Brian J. Nino
 5   "Nino Depo." 42:22-46:4; 46:9-23; 48:8-11; 48:23-49:7).
 6           Also, on April 9, 2013, at Frederickson, a non-African American employee
 7   named Joey tried to pick a fight with Caldwell. (Caldwell Decl. ¶ 6). Although
 8   Caldwell reported Joey's misconduct to management, nothing was done to Joey.
 9   (Caldwell Decl. ¶ 6). Caldwell is confident based on his knowledge of Boeing's
10   managers that if he had tried to pick a fight with a non-African American, Caldwell
11   would have been terminated on the spot. (Caldwell Decl. ¶ 6).
12           While at both Boeing's Frederickson facility, in October, 2015, and later at
13   the Everett facility, Caldwell played R&B music in his work area on multiple
14   occasions and was accused by Caucasian employees and managers of playing
15   "aggressive" music. (Caldwell Decl. ¶ 7). How Diana Ross or Aretha Franklin are
16   aggressive was beyond Caldwell, and he strongly believes any music he played as
17   one of the only African American males at Everett would have been criticized by
18   Caucasian management. (Caldwell Decl. ¶ 7); (Nino Depo. 49:22-50:12).
19           From February, 2013, through June, 2014, when Caucasian manager Ron
20   Jarvis was not calling Caldwell his "Nigga" or speaking to Caldwell in his "black"
21   voice, he would sneak around Caldwell and peek at him in an effort to see what
22   Caldwell was doing. (Caldwell Decl. ¶ 8); (Nino Depo. 62:12-25; 63:2-18).
23   Although Caldwell worked with Mr. Jarvis for a long period of time, he never saw
24   him "spying" on any of the Caucasian employees in Frederickson. (Caldwell Decl.
25   ¶ 8).
26           Caldwell played basketball at the Boeing Frederickson gym, which was
27   located in a remote area of Boeing. (Caldwell Decl. ¶ 9). From April, 2013,
28   through November, 2015, a Caucasian AGV Operator went out of his way to park

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                          -5-
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 10 of 28



 1   his AGV in front of Caldwell, effectively blocking him in, when there were other
 2   areas the Operator could have parked. (Caldwell Dec1.119). When Caldwell
 3   complained to the Operator about following him around, other Caucasian AGV
 4   Operators began to park at the remote locations so Caldwell alternately could not
 5   play basketball on his lunch hour. (Caldwell Decl. ¶ 9).
 6         On one occasion at Frederickson, someone took Caldwell's car keys from his
 7   desk. (Caldwell Dec1.1110). Caldwell could not find his keys for four hours.
 8   Caldwell later found that someone had symbolically placed them in the back seat of
 9   his car, which caused Caldwell to think back to Rosa Parks being told to sit in the
10   back of the bus. (Caldwell Decl. ¶ 10).
11         The racial harassment did not stop when Caldwell moved to Boeing, Everett,
12   but continued to be inflicted on him by Boeing and its managers on an ongoing,
13   continuous and daily basis. (Caldwell Decl. 1111); (Washington Depo. 68:9-69:2).
14   On one occasion, in early 2017, a Caucasian woman watched Caucasian Boeing
15   employees, who were in front of Caldwell in line, drink from a water cooler.
16   (Caldwell Decl. ¶ 11). When Caldwell got to the cooler, she intervened and
17   screamed at Caldwell that the water cooler was not for him. (Caldwell Decl. ¶ 1 1 ) .
18   Caldwell was stunned. Segregated water coolers in 2017? Caldwell reported this
19   conduct to his manager at Everett, Dean Bogardus, who was Caucasian, did nothing.
20   Bogardus also never claimed at the time that he, too, was prevented from using that
21   water cooler, which he later testified to. (Caldwell Decl. ¶ 11); (Nguyen Depo.
22   26:12-18).
23         There was also a series of basketball-related racial harassment perpetrated by
24   a Caucasian Boeing employee named Ron Anderson ("Anderson"), all of which
25   were reported to Mr. Bogardus, who took no action on Caldwell's behalf. These
26   incidents include:
27         a.     In December, 2015, Anderson falsely accused Caldwell of stealing the
28   basketballs which were Caldwell's own basketballs. (Caldwell Decl. ¶ 12). The

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         -6-
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 11 of 28


 1   Boeing basketballs were easily distinguishable from Caldwell's basketballs because
 2   Boeing had their name burned on the basketballs. (Caldwell Decl. ¶ 12). When
 3   Caldwell pointed out the allegedly stolen basketballs belonged to him, Anderson
 4   said that the sign had a rule on it that said Boeing employees could not bring their
 5   own basketballs. (Caldwell Decl. ¶ 12). Anderson and Caldwell walked over to the
 6   sign and there was nothing on the sign saying you could not bring your own
 7   basketballs. (Caldwell Decl. ¶ 12). A few weeks later, they changed the sign to add
 8   that you can't bring your own basketballs to the court. (Caldwell Decl. ¶ 12).
 9         b.     Being 6'8", Caldwell can dunk a basketball with ease. (Caldwell Decl.
10   ¶ 12). On or around February 13, 2016, he played in a game and dunked a couple of
11   times. (Caldwell Decl. ¶ 12). Anderson told Caldwell there was no dunking
12   allowed. (Caldwell Decl. ¶ 12). Caldwell looked at the sign of rules and the sign
13   said nothing about dunking. (Caldwell Decl. ¶ 12). When Caldwell pointed that out
14   to Anderson, shortly thereafter, they changed the sign to add a "no dunking rule."
15   (Caldwell Decl. ¶ 12). Caldwell felt this "rule" racially targeted him because the
16   other players were Caucasian, and Caldwell never saw one of them who could dunk.
17   (Caldwell Decl. ¶ 12). When Caldwell emailed his manager about the racial
18   profiling, his manager never responded. (Caldwell Decl. ¶ 12).
19         c.     On February 19, 2016, at the Everett gym, Caldwell missed a free
20   throw and said a curse word. (Caldwell Decl. ¶ 12). The gym was full, and a half
21   court pickup game was going on at the other side of the court. (Caldwell Decl. 1112).
22   Caldwell heard Caucasian players in the pickup game using swear words, but
23   Anderson did not seem interested in them. (Caldwell Decl. 1112). Caldwell did not
24   say the word very loudly and the gym was very noisy. (Caldwell Decl. ¶ 12). For
25   Anderson to hear him, he stood as close to Caldwell as possible, which he did not do
26   to any of the other players in the gym, all of whom were Caucasian. (Caldwell Decl.
27   ¶ 12). Anderson approached Caldwell and told him not to cuss. (Caldwell Decl. ¶
28   12); (Deposition of Booker T. Washington "Washington Depo." 48:19-50:12).

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         -7-
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 12 of 28



 1   Caldwell promptly apologized and went back to shooting free throws. (Caldwell
 2   Decl. ¶ 12). Anderson then walked on the court and stood right next to Caldwell for
 3   a couple of minutes with his arms folded. (Caldwell Decl. ¶ 12). At some point,
 4   Anderson said he did not like Caldwell's attitude. Anderson then began screaming at
 5   Caldwell and ordered him to leave the gym. (Caldwell Decl. ¶ 12); (Washington
 6   Depo. 50:19-53:8). Caldwell retrieved his belongings and as he tried to exit,
 7   Anderson blocked the door and said he was going to call the police. (Caldwell Decl.
 8   ¶ 12); (Washington Depo. 54:16-55:3). Caldwell thought he must be kidding — but
 9   Anderson actually did call Boeing security. Boeing security sided with Anderson
10   and asked Caldwell for his badge to prove he worked at Boeing. (Caldwell Decl. ¶
11   12); (Washington Depo. 52:2-10).
12         Caldwell believed this was racial targeting because he recognized the security
13   guards and he is certain they knew who he was. (Caldwell Decl.T 12). There were
14   no other 6'8" African American males, and hardly any African American males of
15   any height, at Boeing. (Caldwell Decl. ¶ 12). Nevertheless, Caldwell showed them
16   his badge. Boeing security really only let Anderson give his version of what
17   happened. Caldwell emailed his manager hoping he would talk to Anderson.
18   (Caldwell Decl. ¶ 12). Bogardus' initial reaction to the story was "this is crazy"
19   meaning Anderson overreacted. (Caldwell Decl. ¶ 12). But shortly after that,
20   Bogardus disciplined Caldwell by giving him a Corrective Action Memo ("CAM").
21   That is when Caldwell knew his days at Boeing were numbered. (Caldwell Decl. ¶
22   12). Singling out the black man for saying one cuss word while playing a sport
23   when there was a gym full of Caucasians doing the same thing reeked of
24   discrimination and told Caldwell that Boeing wanted him out of there. (Caldwell
25   Decl. ¶ 12); (Washington Depo. 58:22-59:16)
26         Another incident, in November, 2015, involved a Caucasian Boeing employee
27   named Ms. Connie, with whom Caldwell worked and knew well. (Caldwell Decl. ¶
28   13). Caldwell saw her in a tunnel at Boeing and waved to her. (Caldwell Dec1.11

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         -8-
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 13 of 28



 1   13). She did not wave back but instead look at her feet. (Caldwell Decl. ¶ 13).
 2   Caldwell went down the tunnel to clean up after work. (Caldwell Dec1. 11113). The
 3   next thing he knew, two Caucasian Boeing security guards told Caldwell to "step
 4   outside". Caldwell has no doubt that a Caucasian employee would not have been
 5   dragged out of the locker room for waving to a white female co-worker. (Caldwell
 6   Decl. ¶ 13).
 7         Perhaps one of the worst incidents of racial harassment that occurred at
 8   Everett included Caucasian employees in the Tooling Department on December 1,
 9   2016. (Caldwell Decl. ¶ 14). Caldwell was moving seven foot long pieces of metal.
10   (Caldwell Decl. ¶ 14). As he was doing so, Caldwell walked by two or three
11   Caucasian Boeing employees. (Caldwell Decl. ¶ 14). One of them began walking as
12   if he were a knuckle-dragging ape and making ape noises. (Caldwell Decl. ¶ 14).
13   The other Caucasian Boeing employees laughed aloud. (Caldwell Decl. ¶ 14).
14   When Caldwell asked the man why he was mocking him, he said, "I can't stand you
15   blacks." (Caldwell Decl. ¶ 14). Caldwell promptly notified his manager, Dean
16   Bogardus, who later came to Caldwell and accused him of trying to provoke a fight
17   in the parking lot, which he did not. (Caldwell Decl. ¶ 14). In fact, the "fight in the
18   parking lot story" was fabricated from whole cloth. (Caldwell Decl. ¶ 14). Bogardus
19   even threatened to discipline Caldwell! Ultimately, no action was taken against the
20   racial harasser. (Caldwell Decl. ¶ 14). Caldwell reported this and many of the other
21   incidents both to his manager, who did nothing, but also to Human Resources, who
22   unfortunately also did nothing. (Caldwell Decl. ¶ 15).
23         While both at Frederickson and continuing at Everett until his termination,
24   Boeing security guards harassed Caldwell. (Caldwell Dec1.1116). Although he
25   parked in close proximity to the guard shack and always said hello to the guards,
26   they acted like they did not know Caldwell worked at Boeing. (Caldwell Decl. ¶
27   16). On one occasion, in June, 2013, Caldwell was pulled over by Boeing security
28   with lights blaring and the guards unlatching their holsters and placing their hand on

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         -9-
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 14 of 28



 1   their guns as Caldwell exited the vehicle. (Caldwell Decl. ¶ 16). They also always
 2   asked Caldwell for his badge, even though Caldwell knew they knew he worked at
 3   Boeing. (Caldwell Decl. ¶ 16). Caldwell never saw the guards treat any Caucasians
 4   as if they were criminals — which is exactly how they treated Caldwell at both of the
 5   locations at which he worked at Boeing. (Caldwell Decl. ¶ 16).
 6         Similarly, at both the Frederickson and Everett Boeing facilities up to the date
 7   of his termination, Caucasian employees, managers, and security guards consistently
 8   asked me to show his Boeing badges, as if they could not believe that an African
 9   American male should be on the premises. (Caldwell Decl. ¶ 16). This conduct
10   continued up through the date of his termination. (Caldwell Decl. ¶ 16). Caldwell
11   believes he was targeted because of his race, and he neither saw nor heard of any
12   Boeing Caucasian employee who was asked to show his or her badge on a regular
13   basis (Caldwell Decl., ¶ 16).
14          Caldwell was the only one at Frederickson who had his food stolen out of his

15   work area and the refrigerator. (Caldwell Decl. ¶ 17). This happened more than

16   once, including in 2014. Caldwell knows that the theft of his food was based on

17   racial animosity as no Caucasian had the same problem at Frederickson in 2014.

18   (Caldwell Decl. ¶ 17).

19         From April, 2016, through his termination, Caldwell was also singled out and

20   harassed on almost a daily basis about his choice of footwear. (Caldwell Decl. ¶ 18).

21   At some point at Everett, a rule was instituted that workers needed to wear footwear

22   with reinforced toes. (Caldwell Decl. ¶ 18). Caldwell then bought a pair of royal

23   blue Timberland boots that had reinforced steel toes. (Caldwell Decl. ¶ 18).

24   Although the footwear was in compliance with the Boeing policy, the Caucasian

25   employees and managers constantly questioned Caldwell about and even made fun

26   of his boots. (Caldwell Decl. ¶ 18). He was never disciplined for his shoes, which

27   he believes confirms that they met Boeing standards, but the concept of an African

28   American wearing blue boots was just too much for many of the Boeing Caucasians

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         -10-
         Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 15 of 28



 1   to take. (Caldwell Decl. ¶ 18). There was even one instance on which Caldwell was
 2   challenged on his boots while he was standing next to a Boeing programmer who
 3   was wearing what were obviously non-compliant tennis shoes. (Caldwell Decl. ¶
 4   18). Not one person said a word about the Caucasian guy in the non-conforming
 5   tennis shoes, but the subject of Caldwell's blue boots was a constant source of
 6   derogatory comments from the Caucasian employees and managers of Boeing.'
 7   (Caldwell Decl. ¶ 18); (Nino Depo. 55:1-56:8).
 8            At some point at Everett, Boeing made Tom Hammond Caldwell's lead. Mr.
 9   Hammond promptly used his newfound authority to boss Caldwell around.
10   (Caldwell Decl. ¶ 19). He would follow him so closely that sometimes Caldwell had
11   to ask him to please back off and give him some space. On more than one occasion,
12   he told Caldwell privately that he was afraid of Caldwell because that is how he was
13   raised (to fear African-Americans). (Caldwell Decl. ¶ 19). On one occasion, in
14   October, 2016, Caldwell took Logan Schimon with him to witness Hammond's
15   racist statement. (Caldwell Decl. ¶ 19). Once again, Hammond said even in
16   Schimon's presence that he was afraid of Caldwell because of how he was raised.
17   (Caldwell Decl. ¶ 19); (Deposition of Logan Schimon "Schimon Depo." 19:25-
18   20:16). The clear implication is that he feared African American males. (Caldwell
19   Decl. ¶ 19); (Schimon Depo. 19:25-20:16). Obviously, during his deposition,
20   Hammond denied making such a statement, creating a disputed issue of material
21   fact. (Hammond Depo 17:15-18:9). Fortunately, Logan Schimon told the truth at his
22   deposition that Mr. Hammond did, in fact, make this statement in their presence.
23   (Caldwell Decl. ¶ 19); (Schimon Depo. 19:25-20:16). From June, 2016, through
24   Caldwell's termination, Mr. Bogardus tried several times to have a Caucasian
25   manager named Mr. Durko talk Caldwell into moving to 2nd shift. (Deposition of
26
27   1An African-American Third Party Witness Booker T. Washington testified he was
     racially harassed at Boeing's Auburn facility by Caucasian employees and managers
28   over his boots in the same exact manner (Washington Depo, 17:10-18:22)

         PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                             MSJ
                                             - 11 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 16 of 28



 1   Dean Bogardus as an individual "Bogardus Individual Deposition" 19:25-20:15).
 2   Caldwell believes Bogardus did this to rid himself of his "black problem," as
 3   Caldwell was essentially the only African-American male at the Everett facility.
 4   Although Caldwell made it clear that he desired to stay on first shift, both Durko and
 5   Bogardus tried to convince him to work the night shift. (Bogardus Individual
 6   Deposition 19:25-20:15). Once it became clear that Caldwell would not agree to
 7   leave first shift, Boeing management decided to run him out of Everett. (Caldwell
 8   Dec1.1120).
 9             Mr. Bogardus often would say derogatory things about African Americans.
10   (Caldwell Decl. ¶ 21). In February, 2017, he came up to Caldwell and told him that
11   the "blacks" in the South had a "meth problem" and they can't help it. (Caldwell
12   Decl. 1121). Caldwell was stunned as to why Bogardus would go out of his way to
13   generalize all African Americans from the South as having a drug problem.
14   Caldwell found it harassing for Bogardus to make such a statement. (Caldwell Decl.
15   11121).
16             There was never any policy at Boeing, Everett that prevented the employees
17   from using the Internet when they had down time. (Caldwell Decl. ¶ 22); (Nguyen
18   Depo. 40:6-14; 40:17-41:17; 41:19-24); (Schimon Depo. 26:14-28:7); (Yann Depo.
19   17:14-18:4). Because Boeing, Everett was still being built, and the AFP machines
20   had to be installed which took a long period of time, the employees at Everett had a
21   lot of down time (Bogardus Corp. depo., p. 45:6-12; Yann, p. 38:10-39:15 (There
22   was so much downtime that Boeing employees were using the Internet on personal
23   matters "half' of the time at work); Hammond depo, p. 27:9-28:4). Nevertheless,
24   when Boeing decided they wanted Caldwell out of Everett, they used the excuse that
25
     Caldwell was on the Internet during downtime. (Caldwell Decl. ir 22).
26
               Notably, no non-African Americans were ever disciplined for this "offense,"
27
     and all of the Boeing employees at Everett used the Internet during down time.
28

      PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                          MSJ
                                          - 12 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 17 of 28



 1   (Caldwell Decl. ¶ 22); (Schimon Depo. 26:14-28:7); (Nguyen Depo. 40:6-14; 40:17-
 2   41:17; 41:19-24); (Yann Depo. 17:14-18; 17:20-18:4). Boeing's attempt to use this
 3   excuse is a pretext for why Caldwell was really terminated, which is that an almost
 4   exclusively non-African company decided to get rid of their so-called "black
 5   problem" and hope there would not be repercussions because they knew that
 6   Caldwell is, by nature, a nice guy who tries to get along. (Caldwell Decl. ¶ 22).
 7         Boeing's supposed reason for Caldwell's termination is further inexplicable
 8   given the fact that Caldwell's manager, Dean Bogardus testified that Caldwell
 9   should never have been terminated at all. (Bogardus Corp. Depo., 23:4-23)
10   III. ARGUMENT
11         A.     Summary Judgment Standard
12         Summary judgment is appropriate only "if the pleadings, the discovery and
13   disclosure materials on file, and any affidavits show that there is no genuine issue as
14   to any material fact and that the movant is entitled to judgment as a matter of law."
15   Fed. R. Civ. P. 56(c). In determining whether summary judgment is appropriate, the
16   court must "view the facts in the light most favorable to the non-moving party and
17   draw reasonable inferences in favor of that party." Scheuring v. Traylor Bros., Inc.,
18   476 F.3d 781, 784 (9th Cir. 2007).
19         B.     Summary Adjudication Should Be Denied as to Caldwell's Race
20         Discrimination Claim
21         It is unlawful under federal and state laws to discriminate against employees
22   on the basis of race or color as to any employment actions, such as hiring, firing,
23   providing compensation, providing job assignments, offering fringe benefits, or
24   imposing any other term or condition of employment. The primary federal statute
25
     prohibiting race discrimination is Title VII of the Civil Rights Act, which is codified
26
     at 42 U.S.C. § 2000e, et seq., and prohibits employment discrimination on the basis
27
     of several named characteristics. A plaintiff can establish his or her prima facie case
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 13 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 18 of 28



 1   of race discrimination by providing direct evidence that employment decisions were
 2   based on an impermissible criterion McDonnell Douglas Corp. v. Green, 411 U.S.
 3   792, 802 (1973). Caldwell has done so here, providing evidence that his termination
 4   was based on his race (Nino Depo. 32:6-33:14); (Caldwell Decl. TT 3, 11, 19, 21,
 5   22). Plaintiff has provided direct evidence which is evidence that is without
 6   inference or presumption. See, Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1221
 7   (9th Cir. 1998).
 8         A plaintiff can also establish his or her prima facie case of race
 9   discrimination by establishing that (1) he is a member of a protected class; (2) he
10   was performing competently in the position he held; (3) he suffered an adverse job
11   action; and (4) some other circumstances suggest a discriminatory motive. See
12   McDonnell v. Green, supra, at 802. Here, the evidence establishes a prima facie case
13   using the McDonnell Douglas test. Notably, establishing a prima facie case is "not
14   onerous." Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981). It
15   is not disputed that as an African American, Caldwell is a member of a protected
16   class; there is ample evidence that Caldwell is a competent employee; Caldwell
17   clearly suffered adverse job actions, including, but not limited to, a corrective action
18   memo ("CAM") for conduct that Caucasian employees engage in on a regular basis
19   with no consequences and later was terminated for conduct that other non-African
20   Americans engaged in without discipline or repercussions. (Caldwell Decl. ¶ 22);
21   (Schimon Depo. 27:9-28:1; 28:4-7); (Nguyen Depo. 40:6-14; 40:17-41:17; 41:19-
22   48:13). In addition, Caldwell's manager, Dean Bogardus testified that Caldwell
23   should never have been terminated at all. (Bogardus Corp. Depo. 23:4-23).
24         Thus, Caldwell can establish, both by direct evidence, and by the McDonnell
25
     Douglas test, that he has suffered adverse employment actions based on disparate
26
     treatment. Among other things, Plaintiff was called "Nigga" and "Slick" and
27
     "Homeboy" by a Caucasian Boeing manager using a faux African American voice
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 14 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 19 of 28



 1   (Caldwell Decl. ¶115 & 8); (Nino Depo. 43:4-46:1; 46:14-47:5), not being allowed to
 2   drink from a Boeing watercooler because he is black, having a Boeing employee
 3   park next to him every day with a Confederate flag on the Caucasian employee's
 4   truck, being told by a Boeing employee "I can't stand you blacks", or that
 5   individuals walked around in front of Plaintiff like an ape, have long been
 6   recognized as racial harassment. See, e.g., Roby v. Mckesson Corp. (2009) 47 Cal.
 7   4th 686. In short, there can be no other inference than these actions were racially
 8   motivated. Accordingly, Caldwell has met the McDonnell Douglas Test, as well, and
 9   has established his prima facie case.
10                  1. Plaintiff Can Establish A Prima Facie Case Of Discrimination
11         Courts employ at trial the three-stage test that was established in McDonnell
12   Douglas Corp. v. Green (1973) 411 U.S. 792, 802 to resolve discrimination claims.
13   At trial, the employee must first establish a prima facie case of discrimination,
14   showing "actions taken by the employer from which one can infer, if such actions
15   remain unexplained, that it is more likely than not that such actions were 'based on a
16   [prohibited] discriminatory criterion..." Id. at 355. "The burden of establishing a
17   prima facie case of disparate treatment is not onerous." Tex. Dep't of Cmty. Affairs v.
18   Burdine (1981) 450 U.S. 248, 253.
19         Generally a plaintiff must show: 1) plaintiff was member of a protected class
20   (race); 2) plaintiff was competently performing in the position held; 3) plaintiff
21   suffered an adverse employment action; and 4) the action occurred under
22   circumstances suggesting a discriminatory motive (e.g persons outside the protected
23
     class were given more favorable treatment). McDonnell Douglas Corp. v. Green 411
24
     U.S. at 802.
25
           Once the employee satisfies this burden, there is a presumption of
26
     discrimination, and the burden then shifts to the employer to show that its action was
27
     motivated by legitimate, nondiscriminatory reasons. Id. at 355-356. A reason is
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 15 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 20 of 28



 1   "legitimate" if it is "facially unrelated to prohibited bias, and which if true, would
 2   thus preclude a finding of discrimination." Id. at 358. If the employer meets this
 3   burden, the employee then must show that the employer's reasons are pretexts for
 4   discrimination, or produce other evidence of intentional discrimination. Id. at 356.
 5                       a. Plaintiff Is In A Protected Class
 6         It is not disputed by Defendants that Plaintiff is a member of a protected class.
 7   (Caldwell Decl. ¶ 2) Discriminatory preference for any group, minority, or majority
 8   is precisely what Congress has proscribed. McDonald v. Santa Fe Trail Transp. Co.
 9   (1976) 427 U.S. 273, 280. As such, Plaintiff, an African-American, easily meets this
10   burden.
11                       b. Plaintiff Produced Evidence He Performed Competently
12         Plaintiff has produced competent evidence that he was a "good worker" who
13   performed competently during his career at Boeing. (Bogardus individual depo 7:13-
14   25) (Hammond Depo.11:1-4)
15                       c. Circumstantial Evidence Can Demonstrate Discriminatory
16                          Motive
17         The other element is that the adverse action occurred under circumstances
18   suggesting a discriminatory motive (e.g. persons outside the protected class were
19   given more favorable treatment). McDonnell Douglas Corp. v. Green 411 U.S. at
20   802. Here, Plaintiff has produced a litany of evidence suggesting and proving a
21   discriminatory motive.
22                i.     Non-African Americans Treated More Favorably
23         Caldwell has presented ample evidence non-African American employees
24   receiving more favorable treatment than did he, to wit: First and foremost, being
25
     terminated for internet usage, something that was done by virtually all of his non-
26
     African American co-workers, as well, yet, Caldwell, one of the very few African
27
     Americans working at Boeing was the only employee terminated for that reason,
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 16 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 21 of 28



 1   despite the fact that Boeing had no rule prohibiting such internet usage.
 2   (Caldwell Decl. ¶ 22); (Nguyen Depo. 40:6-14; 40:17-41:17; 41:19-24); (Schimon
 3   Depo. 26:14-28:7); (Yann Depo. 17:14-18; 17:20-18:4); Caldwell, an African
 4   American was not permitted to drink from a certain water cooler from which non-
 5   African American employees were allowed to drink. (Caldwell Decl. ¶ 11);
 6   (Nguyen Depo. 26:12-18); having security summoned when he cursed during a
 7   basketball game, while Caucasian workers were permitted to swear with impunity.
 8   (Caldwell Decl. ¶ 12); (Washington Depo. 48:19-50:12; 50:19-53:8; 54:16-55:3;
 9   58:22-59:16); being openly mocked for his race by Boeing manager, Ron Jarvis.
10   (Caldwell Decl. ¶ 5); (Deposition of Brian J. Nino "Nino Depo." 42:22-46:4; 46:9-
11   23; 48:8-11; 48:23-49:7). Being spied on by Jarvis (when no Caucasian employees
12   were treated that way). (Caldwell Decl. ¶ 8); (Nino Depo. 62:12-25; 63:2-18).
13   Having his manager look the other way and decline to do anything in response to his
14   complaint of a Caucasian Boeing employee emulating a knuckle dragging ape when
15   Caldwell walked by, and having the same state "I can't stand you blacks."
16   (Caldwell Decl. ¶ 14); and having Boeing security pretending not to recognize the
17   6'8" African American, Caldwell, unlatching their holsters and placing their hand on
18   their guns as Caldwell exited the vehicle, when he simply was trying to drive onto
19   the company premises as he did every day. No Caucasian employees were ever
20
     treated this way. (Caldwell Decl. ¶ 16).
21         ii.    Similarly Situated Personnel Not Treated the Same as Plaintiff
22         Caldwell was terminated for internet usage, something that was done by
23
     virtually all of his non-African American co-workers, as well, yet, Caldwell, one of
24
     the very few African Americans working at Boeing was the only employee
25
     terminated for that reason, despite the fact that Boeing had no rule prohibiting such
26
     internet usage. (Caldwell Decl. ¶ 22); (Nguyen Depo. 40:6-14; 40:17-41:17;
27
     41:19-24); (Schimon Depo. 26:14-28:7); (Yann Depo. 17:14-18; 17:20-18:4).
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 17 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 22 of 28



 1   Similarly situated non-African American employees were simply not treated the
 2   same way as Plaintiff. Is that not the very definition of disparate treatment.
 3   Caldwell also received a CAM. (Caldwell Decl. ¶ 12 c.)
 4                       d.    Plaintiff Suffered An Adverse Employment Action
 5         Caldwell clearly meets the requirement for adverse employment action. He
 6   was terminated for race-related reasons, and Boeing's excuse for the termination is
 7   clearly pretextual in light of the fact that every deposed employee witness admitted
 8   to using the Internet during down time at the Boeing, Everett facility that was under
 9   construction (leaving the employees there with substantial amounts of "down time.")
10   The fact that Caldwell was transferred to a facility at Everett that lacked sufficient
11   work for him is Boeing's fault, not the fault of Caldwell or his fellow employees.
12   Notably, Manager Bogardus testified that Caldwell was replaced by a Caucasian
13   female (Bogardus individual deposition, p. 31:5-33:7 and p. 34:14-35:12).
14         2.     The Burden Shifts Back to Boeing to Demonstrate Non-
15                Discriminatory Reason
16                If the employee produces sufficient evidence to establish a prima facie
17   case, the burden shifts back to the employer to articulate a "legitimate
18   nondiscriminatory reason" for the adverse employment action. Texas Dept. of
19   Community Affairs v. Burdine (1981) 450 U.S. at 254-254. The Defendant's burden,
20   like the Plaintiffs prima facie case, has been found not to be onerous. Board of
21   Trustees of Keene State College v. Sweeney (1978) 439 U.S. 24, 24 [employer's
22   burden is met if he simply explains what he had done]
23         3.     Plaintiff Can Demonstrate Significant Evidence of Pretext
24                If the Court accepts Defendant's explanation, the burden shifts back to
25   Plaintiff to demonstrate that the stated reasons articulated by the County were false,
26
     or a pretext. Reeves v. Sanderson Plumbing Products, Inc. (2000) 530 U.S. 133, 143.
27   "Pretext" means a dishonest explanation, a lie rather than an oddity or error.
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 18 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 23 of 28



 1   O'Regan v. Arbitration Forums, Inc. (7th Cir. 2001) 246 F.3d 975, 983. Pretext may
 2   be found where the employer has given shifting, contradictory, implausible,
 3   uninformed, or baseless justifications for its actions. EEOC v. Ethan Allen, Inc. (2d
 4   Cir. 1994) 44 F.3d 116, 120.
 5                Discrimination can be inferred from evidence that similarly situated
 6   employees were treated more favorably than members of the protected group to
 7   which plaintiff belongs. Hawn v. Executive Jet Mgmt. (9th Cir. 2010) 615 F.3d
 8   1151, 1157-1158. [whether employees are "similarly situated generally is analyzed
 9   at the pretext stage of McDonnell Douglas, not at the prima facie stage.]
10                Pretext may also be proven through "comparative evidence" - evidence
11   that the employer treated similar treated similarly situated persons in similar
12   circumstances more favorably than it treated plaintiff. McDonnell Douglas Corp. v.
13   Green (1973) 411 U.S. 792, 804 ["especially relevant to a showing of pretext would
14   be evidence that white employees involved in acts against [the employer] of
15   comparable seriousness...were nevertheless retained or rehired.
16         Where an employer claims it subjected a plaintiff for violating work rules,
17   plaintiff can show pretext by submitting evidence that either: 1) he did not violate
18   the cited work rule; or 2) if he did violate the rule, other employees outside of the
19   protected class, who engaged in similar acts, were not similarly treated. Damon v.
20   Fleming Supermarkets of Florida, Inc. (11th Cir. 1999) 196 F.3d 1354, 1363.
21         As applied to this case, Caldwell has more than established there is a material
22   disputed issue of fact as to Boeing's "excuse" for the termination. Boeing's
23   witnesses testified inconsistently as to the real reason for Caldwell's termination.
24   Caldwell's "Lead" Supervisor, Hammond, testified that he was told by Manager
25   Bogardus that Caldwell as terminated for looking at porn on the computer. By
26
     contrast, Manager Bogardus, testified he was positive he never said Caldwell was
27
     terminated for watching porn but instead for excessive Internet use. (Compare
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 19 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 24 of 28



 1   Hammond Depo. 26:15-27:4) with Bogardus individual depo 15:11-17). Second, as
 2   noted above, there is strong evidence that all Boeing employees at Everett used the
 3   Internet during down time. Caldwell's supervisor, Dean Bogardus, testified
 4   Caldwell testified should never have been terminated for Internet usage on personal
 5   time, that he is unaware of any non-African American employee being surveilled for
 6   Internet usage, and that he is unaware of any non-African American employee ever
 7   being terminated for internet usage on personal time (Bogardus individual depo, p.
 8   29:23-31:3).
 9                  1.   Statute of Limitations. — Race Discrimination
10         Defendants contend that any adverse actions arising before October 21, 2016,
11   cannot be used as the basis for his complaint due to his filing his EEOC complaint
12   on August 17, 2017, and he received a Notice of Right to Sue on August 23, 2017.
13   The Court should reject this contention. Defendants took multiple adverse actions
14   before and after October 21, 2016, and the Court should consider all of them.
15         It is clear that alleging a hostile work environment claim, however, will not be
16   time barred so long as all acts which constitute the claim are part of the same
17   unlawful employment practice and at least one act falls within the time period.
18   National Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 112 S. Ct. 2061
19   (2002). It is equally clear that that inquiry is purely one of fact, and not law. Id. At
20   107-108. Under the continuing violations doctrine, a Title VII claim is timely if
21   the plaintiff can show that the otherwise time-barred acts are part of a "continuing
22   violation" of Title VII that extended into the limitations period. Id. "Hostile
23   environment claims are different in kind from discrete acts. Their very nature
24
     involves repeated conduct. See 1 B. Lindemann & P. Grossman, Employment
25
     Discrimination Law 348-349 (3d ed. 1996) (hereinafter Lindemann) ("The repeated
26
     nature of the harassment or its intensity constitutes evidence that management knew
27
     or should have known of its existence"). This is particularly true when the harassers
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 20 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 25 of 28



 1   are themselves managers or when the employee reports the harassing conduct to his
 2   superior and/or manager, as Caldwell did in this case.
 3         The "unlawful employment practice" therefore cannot be said to occur on any
 4   particular day. It occurs over a series of days or perhaps years and, in direct contrast
 5   to discrete acts, a single act of harassment may not be actionable on its own. See
 6   Claims of racial harassment are to be considered "based on the cumulative affect
 7   (sic) of individual acts." National Railroad Passenger Corp. v. Morgan, 536 U.S.
 8   101, 115, 112 S. Ct. 2061, 2074 (2002).
 9          A hostile work environment claim is comprised of a series of separate acts
10   that collectively constitute one "unlawful employment practice." 42 U.S.C. § 2000e-
11   5(e)(1). The timely filing provision only requires that a Title VII plaintiff file a
12   charge within a certain number of days after the unlawful practice happened. It does
13   not matter, for purposes of the statute, that some of the component acts of the hostile
14   work environment fall outside the statutory time period. Thus, a continuing violation
15   may be found in a case alleging hostile environment when there are continuous acts
16   of discrimination over a period of time provided that some of those acts fall within
17   the limitations period. Indeed, the United States Supreme Court has held that:
18         "A hostile work environment claim is comprised of a series of separate
19         acts that collectively constitute one "unlawful employment practice."
20         42 U.S.C. § 2000e-5(e)(1). The timely filing provision only requires
21         that a Title VII plaintiff file a charge within a certain number of days
22         after the unlawful practice happened. It does not matter, for purposes
23         of the statute, that some of the component acts of the hostile work
24         environment fall outside the statutory time period."
25
     National Railroad Passenger Corp. v. Morgan, 536 U.S. 101, 117, 112 S. Ct. 2061,
26
     2074 (2002). In this case, the facts show a years-long campaign of racial
27
     harassment against Caldwell.
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 21 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 26 of 28



 1         Defendant argues that the continuing violation should somehow be cut off
 2   because they moved Caldwell to a new location. This completely disregards the
 3   obvious fact that at all the locations at which Caldwell worked, he was working for
 4   Boeing. To follow Defendant's interpretation of continuing violation would be to
 5   allow every employer to create and maintain a hostile work environment, so long as
 6   they moved their employees around frequently enough.
 7                2.      Caldwell Was Subject to Adverse Action - Race
 8                        Discrimination
 9         Federal courts considering what constitutes an adverse employment action
10   under [Title VII] have stated that an array of employer actions may constitute an
11   adverse employment action, including hiring, firing, failure to promote, demotion,
12   and intermediate employment decisions. Brooks v. City of San Mateo, 229 F.3d 917,
13   928 (9th Cir. 1999). Among the many employment decisions that constitute an
14   adverse employment action are termination, issuance of an undeserved negative
15   performance review, and refusal to consider for promotion. Brooks v. City of San
16   Mateo, 229 F.3d 917, 928 (9th Cir. 1999). Here, Plaintiff was subject to multiple
17   adverse employment actions, including, for example, receiving a CAM for saying a
18   swear word while playing basketball (while the non-African American players
19   engaged in the identical conduct without repercussion), and termination based on the
20   color of his skin.
21                3.      Caldwell Can Show That Adverse Actions Were Taken
22                        Against Him Because of Race - Race Discrimination
23         Caldwell has suffered adverse employment actions based on disparate
24   treatment. There is clear evidence that Caldwell was singled out and treated in a
25
     disparate fashion due to his race when he was disciplined for using a swear word
26
     while playing basketball. (Caldwell Decl. ¶ 12); (Washington Depo. 48:19-50:12).
27
     Multiple Caucasian and Asian employees testified that they were allowed to use the
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 22 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 27 of 28



 1   Internet for personal use when they had down time as the Everett facility was being
 2   built and equipped with AFP machines (i.e. Boeing's pretextual excuse for the
 3   termination). (Nguyen Depo. 40:6-14; 40:17-41:17; 41:19-24); (Schimon Depo.
 4   27:9-28:1; 28:4-7).
 5                4.       Boeing Did Not Act with Legitimate, Nondiscriminatory
 6                         Reasons. Caldwell has Established Pretext. - Race
 7                         Discrimination
 8          Boeing transparently treated Caldwell in a disparate manner than it did
 9   Caucasian employees. Boeing allowed Caucasian employees to use an occasional
10   swear word while playing basketball in the Boeing gymnasium over the lunch hour
11   (Caldwell Decl. ¶ 12); (Washington Depo. 58:22-59:16). The evidence of racial
12   harassment and disparate treatment of Plaintiff is shocking and overwhelming.
13   Multiple non-African Americans witnesses testified under oath that all employees
14   used their computers for personal use during down time and there is no evidence of
15   any of those employees being terminated from Everett facility.
16         C. Caldwell Has Shown Racial Harassment
17         This is a classic case of Racial Harassment under Title VII, and Caldwell
18   clearly meets each of the required elements. A plaintiff must show that: (1) he is a
19   member of a protected group, (2) he was subjected to unwelcome harassment, (3)
20   the harassment complained of was based on a protected classification, (4) the
21   harassment complained of was sufficiently pervasive so as to alter the conditions of
22   employment and create an abusive working environment, and (5) respondeat
23   superior. Shinde v. Coffman Eng'rs, Inc., 584 F. App'x 398 (9th Cir. 2014) (citations
24
     omitted); Strong v. Merrill Lynch, 470 F. App'x 672, 673 (9th Cir. 2012).
25
           Here, Caldwell, an African American is undisputedly a member of a protected
26
     group. He clearly was subjected to unwelcome harassment in the examples set forth
27
     above, among others. The harassment was based on a protected classification.
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 23 -
      Case 2:17-cv-01741-JLR Document 59 Filed 02/11/19 Page 28 of 28



 1   Indeed, the harassment to which Caldwell was subjected is right out of the "Jim
 2   Crow" playbook, to wit: not being allowed to use a certain water cooler (Caldwell
 3   Decl. ¶ 11); (Nguyen Depo. 26:12-18); having security called when he uttered a
 4   swear word during a basketball game (Caldwell Decl. ¶ 12); (Washington Depo.
 5   48:19-50:12).; enduring his manager's mockery in using perceived "black" speech
 6   patterns and urban slang (Caldwell Decl. ¶ 14); insinuating by imitation of a
 7   primate's movements that Caldwell, an African American employee, is an ape
 8   (Caldwell Decl. ¶ 14); having the company security unlatching their holsters and
 9   placing their hand on their guns as Caldwell exited the vehicle when he sought to
10   drive onto Boeing's premises (Caldwell Decl. ¶ 16). No non-African American
11   employees at Boeing had to endure such treatment. The harassment altered the
12   conditions of employment and created an abusive working relationship and was
13   ratified and, in some cases, perpetrated by Boeing management.
14         IV. CONCLUSION
15         For the reasons articulated herein, Defendant's Motions should be denied.
16   Dated: February 11, 2019              HANEY & YOUNG, LLP
17
                                            /s/Steven H. Haney
18
19                                         Steven H. Haney,
                                           Attorney for Plaintiff (admitted pro hac vice)
20                                         1055 w. H Street, Suite 1950
                                           Los Angeles, CA 90017
21                                         (213) 228-6500
                                           shaney@Thaneyyoung.com
22
23
24
25
26
27
28

     PLAINTIFF'S MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT'S
                                         MSJ
                                         - 24 -
